NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


IVAN JACOBS, JR., DOC #T18465,         )
                                       )
              Appellant,               )
                                       )
v.                                     )      Case No. 2D18-4734
                                       )
STATE OF FLORIDA,                      )
                                       )
              Appellee.                )
                                       )

Opinion filed July 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
Hillsborough County; Michelle Sisco,
Judge.

Ivan Jacobs, Jr., pro se.



PER CURIAM.


              Affirmed.



VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.